Citation Nr: 1713191	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  09-35 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right leg disorder, to include as secondary to the service-connected degenerative changes of the lumbosacral spine at L4-5 and L5-S1; status post fracture of right radial head; and/or bilateral hallux valgus.

2.  Entitlement to service connection for a right shoulder disorder, to include as secondary to the degenerative changes of the lumbosacral spine at L4-5 and L5-S1; status post fracture of right radial head; and/or bilateral hallux valgus.

3.  Entitlement to service connection for a left shoulder disorder, to include as secondary to the degenerative changes of the lumbosacral spine at L4-5 and L5-S1; status post fracture of right radial head; and/or bilateral hallux valgus.

4.  Entitlement to service connection for a right hand disorder, to include as secondary to the degenerative changes of the lumbosacral spine at L4-5 and L5-S1; status post fracture of right radial head; and/or bilateral hallux valgus.

5.  Entitlement to service connection for a left hand disorder, to include as secondary to the degenerative changes of the lumbosacral spine at L4-5 and L5-S1; status post fracture of right radial head; and/or bilateral hallux valgus.

6.  Entitlement to service connection for a right knee disorder, to include as secondary to the degenerative changes of the lumbosacral spine at L4-5 and L5-S1; status post fracture of right radial head; and/or bilateral hallux valgus.

7.  Entitlement to service connection for a left knee disorder, to include as secondary to the degenerative changes of the lumbosacral spine at L4-5 and L5-S1; status post fracture of right radial head; and/or bilateral hallux valgus.

8.  Entitlement to service connection for a right hip disorder, to include as secondary to the degenerative changes of the lumbosacral spine at L4-5 and L5-S1; status post fracture of right radial head; and/or bilateral hallux valgus.

9.  Entitlement to service connection for a left hip disorder, to include as secondary to the degenerative changes of the lumbosacral spine at L4-5 and L5-S1; status post fracture of right radial head; and/or bilateral hallux valgus.

10.  Entitlement to service connection for a cervical spine disorder, to include as secondary to the degenerative changes of the lumbosacral spine at L4-5 and L5-S1; status post fracture of right radial head; and/or bilateral hallux valgus.

11.  Entitlement to a rating in excess of 40 percent prior to June 1, 2012, and in excess of 10 percent thereafter, for degenerative changes of the lumbosacral spine at L4-5 and L5-S1.

12.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1981 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and May 2010 rating decisions of the VA Regional Office (RO) in St. Louis, Missouri.  

In March 2013, the Board reopened the previously denied claims of service connection for bilateral shoulder, bilateral hand, bilateral knee, bilateral hip, and cervical spine disorders.  The Board remanded those underlying service connection claims, as well as the increased rating claim and entitlement to a TDIU, for further development.  The Board also denied service connection for a right leg disorder.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) only insofar as it denied service connection for a right leg disorder.  In an Order dated in November 2013, the Court granted a Joint Motion for Partial Remand (JMPR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision as to the denial of service connection for a right leg disorder and remand the case for readjudication in accordance with the JMPR.  

Following the JMPR, the issue of service connection for a right leg disorder was remanded in February 2014 for further development.  All of the issues on appeal were again remanded in October 2014 to obtain additional treatment records; provide notice of VA's duties to notify and assist; and afford the Veteran VA examinations.  As regards the issue being decided herein, review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

All of the issues of except for service connection for a right leg disorder being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not had a right leg disorder at any time since filing her claim for compensation.


CONCLUSION OF LAW

A right leg disorder was not incurred or aggravated in service and is not proximately due to or the result of the service-connected degenerative changes of the lumbosacral spine at L4-5 and L5-S1; status post fracture of right radial head; and/or bilateral hallux valgus 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case (SSOC)).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, March 2010 and September 2015 letters were provided to the Veteran in accordance with 38 C.F.R. § 3.159(b)(1).  The case was last readjudicated in a May 2016 SSOC following the September 2015 letter.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment records (STRs) and post-service medical records were obtained.  A pertinent VA examination was obtained in December 2015 with an April 2016 addendum opinion.  38 C.F.R. § 3.159(c)(4).  The VA examination with addendum opinion obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well-supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 


II.  Analysis

In addition to seeking service connection for a right leg disorder, the Veteran is also seeking service connection for right hip and right knee disorders.  Those claims are addressed in the remand below.  Consequently, this analysis will be limited to a right leg disorder other than those of the right hip and right knee.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).
Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Veteran's November 1980 enlistment examination revealed clinically normal lower extremities.  In her report of medical history, the Veteran denied arthritis, rheumatism or bursitis; bone, joint or other deformity; and neuritis.  Her STRs show that she fell off of a top bunk, landing on her hands and knees, in December 1982.  She reportedly complained of pain in her entire right side.  No specific right leg disorder was diagnosed at the time.  An August 1984 record shows that the Veteran had sensory changes in her right thigh; an EMG was normal.  The Veteran complained of numbness in her anterior right thigh in March 1985.  A record in April 1985 when she was six months pregnant shows that she had pain in her right posterior thigh and numbness in anterior-lateral right thigh.  The Veteran reported intermittent right anterior thigh pain in December 1985; the 1982 fall was reported.  A record dated in June 1986 reveals that the Veteran had numbness of the right anterior thigh; the in-service fall was again reported.  An October 1986 record shows that the Veteran had right lower extremity hypoesthesia.  An October 1986 examination again revealed clinically normal lower extremities.  A July 1988 medical board examination continued to reveal clinically normal lower extremities; neuro exam of the legs normal was noted.  In her report of medical history, she denied bone, joint, or other deformity and neuritis, but answered yes to arthritis, rheumatism, or bursitis.  It was noted that arthritis referred to degenerative arthritis.  A February 1991 record shows that the Veteran had shooting pains down her right anterior thigh.  While the Veteran's STRs show several instances of right leg complaints as noted above, no diagnosed disorder is shown in her records.

The Veteran was provided a VA general medical examination in November 1992.  She reported an area of numbness over the right lower thigh.  No right leg disorder other than right hip and knee disorders was diagnosed.  
At a VA joints examination in May 1993, neurologic examination to her lower extremities was within normal limits.  There was some tenderness to palpation over the trochanteric bursa bilaterally.  The Veteran was diagnosed with bilateral trochanteric bursitis.  A VA examination for her spine that same day shows that she had a normal neurologic exam.  

A VA examination for her spine in December 1996 revealed that she had no associated lower extremity or radicular pain.  

A May 1997 record reveals that sensation over the Veteran's lower extremities was intact except for an area over the distal lateral thigh.  

The Veteran was afforded a VA examination for her service-connected spine disability in February 2001.  She reported numbness and tingling, loss of feeling over the lateral aspect of the lower right thigh and the lateral aspect of the right foot.  Examination showed that the Veteran had a bit of a limp on the right side.  She had decreased sensation to light touch on the anterolateral aspect of the right leg just above the knee and also the lateral aspect of the right foot.  No right leg disorder was diagnosed.  

A September 2008 VA examination for her spine reveals that the Veteran reported pain from the top of right thigh to right knee.  She reported having numbness and weakness.  Sensory and motor examinations were normal.  No right leg disorder was diagnosed.  

At VA examinations for her spine and joints in October 2010, it was noted that the Veteran never had neurological deficits, no signs of abnormal neurologic exam.  Examination during the spine exam revealed that the Veteran essentially had a normal neurologic exam.  The joints examiner diagnosed the Veteran with hip and knee disorders.  No other right leg disorder was diagnosed.  

A March 2011 EMG did not show any right leg nerve abnormalities.

The Veteran was afforded a VA examination for her spine in November 2011.  She reported having some numbness on her right anterior thigh.  No right leg disorder was diagnosed.  

The Veteran was provided VA examinations for her back, hip and thigh, and knees by the same examiner in December 2015.  During the examination for her back, she reported numbness in anterior and lateral thigh with shooting pain into mid-lateral thigh.  She reported that that had been present since 1982.  Sensory examination was normal and straight leg raise test was negative.  The examiner opined that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  No right leg disorder other than hip and knee disorders was diagnosed at any of the examinations.  

The examiner opined that the Veteran's right leg "disability" was less likely as not permanently aggravated by intraservice events of thigh numbness and sciatica symptoms.  The examiner noted that the Veteran's pre-service congenital spondylosis at some point during military service converted to spondylolisthesis.  The examiner reported that that only seemed to produce recurrence of back pain without radicular symptoms.  The examiner noted that the Veteran had description of thigh numbness while in service.  They observed that that was evaluated by neurology/EMG and found not to be related or extending from her lumbar spine condition.  The examiner also noted that the Veteran had episodic periods of sciatica that seemed to occur following pregnancy and delivery.  The examiner opined that that would not be an uncommon transient condition given the changes in abdominal and pelvic structures during that period.

The examiner provided an additional opinion in April 2016.  The examiner opined that there was not an objective medical condition that could be associated with the Veteran's claim of right leg disability.  The examiner reported that, as previously identified, the painful sensation might be attributed to intermittent events of sciatica.  The examiner opined that sciatica was a transient condition that had many factors as stated in their previous rationale.  The examiner noted that the 2010 examiners also addressed those in their opinions.  The examiner opined that, in this case, the right leg pain was considered secondary to sciatic nerve irritation (located in the posterior pelvis/sacroiliac (SI) joint region), which manifested as a painful sensation that could radiate down one or both legs.  The examiner reported that, in pregnancy, the natural occurring shift of torso and pelvis structure (pelvis expands to accommodate birth) and the additional weight of the baby pressing down on intrapelvic structures, muscle spasms occurred and the sciatic nerve could be stretched/irritated and cause sciatic pain.  The examiner noted that there were documented cases of unrecoverable injury related to traumatic birth, but those were rare and not applicable in this case. 

The examiner opined that, with the etiology of radiculopathy, secondary to a spinous or sciatic nerve being impinged upon, "pinched," by a herniation of intervertebral disc and/or boney projections/arthritis eliminated (for which it has been objectively eliminated by diagnostic studies in this case), the sciatic discomfort could be transient and occur from various causes of irritation.  The examiner opined that some of those were reoccurring acute trauma in the pelvis/lumbosacral spine region, poor posture and weak core (torso) muscle conditioning and/or generally poor physical conditioning resulting in muscle spasms.  The examiner noted that various lifestyle choices affected "posterior chain" of muscles that supported our torso.  The examiner reported that those included work habits and ergonomics, such as sitting for extended periods and the positions/postures used.  The examiner also reported that they included poor rest cycles and bedtime factors such as sleeping on soft beds.  The examiner further reported that even the types of shoes we wear on a daily basis can trigger sciatica.

A review of the Veteran's treatment records throughout this appeal have not shown any diagnosed right leg disorders other than right hip and right knee disorders.  

Based on a review of the evidence, the Board concludes that service connection for a right leg disorder is denied.  While the Veteran was shown to have right thigh complaints both in service and post service, a diagnosis of a chronic right leg disorder accounting for her complaints has not been shown at any time since the claim for service connection.  

In this case, none of the Veteran's post-service treatment records have shown any diagnosis of a right leg disorder other than right hip and right knee disorders.  In connection with her service-connected lumbar spine disability, the Veteran was provided numerous VA examinations over the years, yet no specific right leg disorder was diagnosed.  During this current appeal, the Veteran was afforded a VA examination in 2015 and no diagnosis of a right leg disorder was rendered.  As the examiner interviewed and examined the Veteran, reviewed her records, and provided an opinion supported by a well-reasoned rationale, the Board accords this examination and resulting opinion great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  This examination is also uncontradicted by other medical evidence.  No medical professional has provided any diagnosis of a right leg disorder.  

While the Veteran has had right leg symptoms, the Board notes that a symptom, the evidence does not show a diagnosis of a right leg disease or pathology underlying the Veteran's complaints of pain.  See Sanchez-Benitez v. West, 259 F. 3d 1356, 1361-62 (Fed. Cir. 2001).  Consequently, the evidence fails to support a finding that the Veteran currently has, or has ever had, a chronic disabling right leg disorder since filing her claim for service connection.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, for the reasons set forth above, the overall evidence of record weighs against a finding of a right leg disorder at any time during the appeal period.  

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  As to the specific issue in this case, the diagnosis of a right leg disorder, the question involved is medically complex, and accordingly the Board assigns greater weight to the 2015 VA examiner's diagnosis than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render an opinion that is of comparable probative value to that of the VA examiner.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  

At no time since the Veteran filed her claim for service connection for a right leg disorder in August 2008 has such disability been shown.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (stipulating that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a right leg disorder.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for a right leg disorder is denied.  See 38 U.S.C.A §5107 (West 2014).


ORDER

Entitlement to service connection for a right leg disorder, to include as secondary to the degenerative changes of the lumbosacral spine at L4-5 and L5-S1; status post fracture of right radial head; and/or bilateral hallux valgus, is denied.


REMAND

With regards to the service connection claims, they were previously remanded to afford the Veteran a VA examination.  The examiner was instructed to opine as to whether any diagnosed bilateral shoulder, hand, knee, hip, and cervical spine disorders were caused or aggravated by her service-connected disabilities of degenerative changes of the lumbosacral spine at L4-5 and L5-S1; status post fracture of right radial head; and/or bilateral hallux valgus.  The Veteran was provided a VA examination in December 2015; an addendum opinion was provided in April 2016.  The December 2015 opinion addressed service connection on a direct basis, but did not specifically address service connection as secondary to the Veteran's service-connected disabilities.  As a result, an additional medical opinion was requested.  In their April 2016 opinion, the examiner reported that after review, there were no new additions or changes to the rationale of December 2015.  Consequently, as the examiner did not address service connection on a secondary basis, remand for an addendum medical opinion is necessary.

As for the Veteran's increased rating claim, the Board must reconsider this claim in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board has reviewed the Veteran's most recent VA examination findings, from December 2015, and concludes that these findings do not meet the specifications of Correia.  The examination contains range of motion testing for active motion, but not in passive, weight-bearing, and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  Further examination is thus necessary under 38 C.F.R. § 3.159(c)(4).

Since the claim for entitlement to a TDIU is intertwined with the claims being remanded, it must also be remanded.  In remanding this issue, the Board acknowledges the Veteran's April 2015 statement showing that she is employable and is currently teaching.  However, as circumstances may have changed since then, the Board will decline to decide this issue and will instead remand with the intertwined issues.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Fayetteville VA Medical Center and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain an addendum medical opinion from the December 2015 VA examiner (or, if unavailable, from a medical professional with appropriate expertise) to determine the etiology of any diagnosed bilateral shoulder, hand, knee, hip, and cervical spine disorders.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any currently diagnosed bilateral shoulder, hand, knee, hip, and cervical spine disorders were caused or aggravated (permanently worsened beyond normal progression) by the service-connected degenerative changes of the lumbosacral spine at L4-5 and L5-S1; status post fracture of right radial head; and/or bilateral hallux valgus [If any disorder is found to have been aggravated by the service-connected degenerative changes of the lumbosacral spine at L4-5 and L5-S1; status post fracture of right radial head; and/or bilateral hallux valgus, the examiner should quantify the approximate degree of aggravation.]   

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Accord the Veteran an appropriate VA examination to determine the severity of the service-connected lumbar spine disability.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected lumbar spine disability to include any associated neurologic impairment.  The examiner should: 

i) Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.

ii) Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician and treatment by a physician].  

iii) Discuss the impact on the Veteran's ability to gain and retain substantially gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Ensure that the opinion and examination reports comply with (answer the questions posed in) this remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and her representative should be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
E.I. Velez
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


